T.C. Memo. 2006-194



                       UNITED STATES TAX COURT



                   BLAIR HANLOH, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 590-06.                 Filed September 11, 2006.



     Blair Hanloh, pro se.

     Miles D. Friedman, for respondent.



                          MEMORANDUM OPINION


     CHIECHI, Judge:    This case is before the Court on respon-

dent’s motion to dismiss for failure to state a claim upon which

relief can be granted and to impose a penalty under section 6673

(respondent’s motion).1


     1
      All section references are to the Internal Revenue Code in
                                                   (continued...)
                               - 2 -

                           Background

     The record establishes and/or the parties do not dispute the

following.

     Petitioner resided in Long Beach, California, at the time he

filed the petition in this case.

     On January 9, 2006, petitioner filed a petition with respect

to the notice of deficiency (notice) which respondent issued to

him for his taxable year 2003 and in which respondent determined

a deficiency in, and an accuracy-related penalty under section

6662(a) on, petitioner’s Federal income tax (tax) for that year

of $69,348 and $13,870, respectively.   The petition contains

statements, contentions, and arguments that the Court finds to be

frivolous and/or groundless.   For example, the petition states in

pertinent part:

     Petitioner’s fundamental claim is that the entire
     “deficiency” notice is invalid as a matter of law,
     because: (1) the alleged “deficiency” at issue is, in
     reality, Petitioner’s “total” alleged tax liability for
     2003; (2) the alleged “deficiency” was determined
     without making a determination that a prior, 6201
     assessment, was “imperfect and incomplete”;
     (3) Respondent has no tax return showing a “tax due”
     greater than the “zero” amount shown on Petitioner’s
     2003 income tax return; and (3) no statutes makes
     Petitioner “liable” for the income taxes at issue.
     [Reproduced literally.]




     1
      (...continued)
effect for the year at issue. All Rule references are to the Tax
Court Rules of Practice and Procedure.
                               - 3 -

     On March 21, 2006, the Court issued an Order (Court’s March

21, 2006 Order) in which, inter alia, the Court indicated that

the petition contains statements, contentions, and arguments that

the Court finds to be frivolous and/or groundless.   In the

Court’s March 21, 2006 Order, the Court also reminded petitioner

about section 6673(a)(1) and admonished him as follows:

     In the event that petitioner continues to advance
     frivolous and/or groundless contentions and arguments,
     the Court will be inclined to impose a penalty not in
     excess of $25,000 on petitioner under section
     6673(a)(1), I.R.C.

     On April 7, 2006, the Court received from petitioner a

document entitled “OPPOSITION TO RESPONDANTS [sic] MOTION TO

DISMISS FOR FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE

GRANTED AND TO IMPOSE A PENALTY UNDER I.R.C. 6673 & RESTATEMENT

OF PETITIONERS [sic] CLAIM”.   The Court had that entire document

filed as petitioner’s response to respondent’s motion (peti-

tioner’s response) and a part of it filed as an amended petition.

In total disregard of the Court’s March 21, 2006 Order, peti-

tioner included in petitioner’s response and the amended petition

certain statements, contentions, and arguments that the Court

finds to be frivolous and/or groundless.   In fact, petitioner

included in petitioner’s response and the amended petition

certain frivolous and/or groundless statements, contentions, and

arguments that are identical to certain frivolous and/or
                               - 4 -

groundless statements, contentions, and arguments that petitioner

advanced in the petition.

     On May 11, 2006, respondent filed a supplement to respon-

dent’s motion (respondent’s supplement).   On June 12, 2006, the

Court received from petitioner a document that the Court had

filed as petitioner’s response to respondent’s motion as supple-

mented.   In total disregard of the Court’s March 21, 2006 Order,

petitioner included in petitioner’s response to respondent’s

motion as supplemented certain frivolous and/or groundless

statements, contentions, and arguments that are identical to

certain frivolous and/or groundless statements, contentions, and

arguments that petitioner advanced in the petition.

                            Discussion

     Rule 34(b) provides in pertinent part that a petition with

respect to a notice of deficiency is to contain:

          (4) Clear and concise assignments of each and
     every error which the petitioner alleges to have been
     committed by the Commissioner in the determination of
     the deficiency * * *. * * * Any issue not raised in
     the assignments of error shall be deemed to be con-
     ceded. * * *
          (5) Clear and concise lettered statements of the
     facts on which the petitioner bases the assignments of
     error * * *.

     The petition that petitioner filed on January 9, 2006, and

the amended petition that petitioner filed on April 7, 2006, do

not contain (1) a clear and concise statement of the errors

allegedly committed by respondent in determining the deficiency
                               - 5 -

with respect to petitioner’s taxable year 2003 and (2) a clear

and concise statement of the facts that form the basis of peti-

tioner’s assignments of alleged error.   We conclude that both the

petition and the amended petition do not comply with the Tax

Court Rules of Practice and Procedure as to the form and content

of a petition.

     Moreover, we have found that the petition and the amended

petition contain statements, contentions, and arguments that are

frivolous and/or groundless.   “A petition that makes only frivo-

lous and groundless arguments makes no justiciable claim”.     Nis

Family Trust v. Commissioner, 115 T.C. 523, 539 (2000); see also

Funk v. Commissioner, 123 T.C. 213, 216-217 (2004) (a petition

and an amended petition did not state a claim upon which relief

may be granted where they lacked a clear statement of error and

contained “nothing more than frivolous rhetoric and legalistic

gibberish”).

     We find that petitioner’s claims in the petition and the

amended petition state no justiciable basis upon which relief may

be granted.

     In respondent’s motion, respondent also asks the Court to

impose a penalty on petitioner under section 6673.   Section

6673(a)(1) provides in pertinent part:
                                   - 6 -

     SEC. 6673.       SANCTIONS AND COSTS AWARDED BY COURTS.

       *          *         *       *       *        *         *

     (1) * * * Whenever it appears to the Tax Court that--

                (A) proceedings before it have been insti-
           tuted or maintained by the taxpayer primarily for
           delay, [or]

                (B) the taxpayer’s position in such a pro-
           ceeding is frivolous or groundless, * * *

     the Tax Court, in its decision, may require the tax-
     payer to pay to the United States a penalty not in
     excess of $25,000.

     In the Court’s March 21, 2006 Order, the Court, inter alia,

indicated that the petition contains statements, contentions, and

arguments that the Court finds to be frivolous and/or groundless.

In that Order, the Court reminded petitioner about section

6673(a)(1) and admonished him that, in the event he continued to

advance frivolous and/or groundless contentions and arguments,

the Court would be inclined to impose a penalty not in excess of

$25,000 on him under section 6673(a)(1).        In total disregard of

the admonitions in the Court’s March 21, 2006 Order, petitioner

included in petitioner’s response, the amended petition, and

petitioner’s response to respondent’s motion as supplemented

statements, contentions, and arguments that we have found above

to be frivolous and/or groundless.

     Petitioner is no stranger to this Court.       He previously

advanced frivolous and groundless arguments in Hanloh v. Commis-

sioner, docket No. 11986-05L.       In that case, on November 7, 2005,
                                 - 7 -

the Court entered an Order of Dismissal and Decision in which the

Court granted respondent’s motion to dismiss for failure to state

a claim upon which relief can be granted in that the case was

dismissed on the ground that the pleadings failed to state a

claim upon which relief could be granted.        In that Order of

Dismissal and Decision, the Court also stated:

     Although we will not impose a penalty [under section
     6673(a)(1)] on petitioner in this case, we will take
     this opportunity to admonish petitioner that the Court
     will consider imposing such a penalty should he return
     to the Court and advance similar arguments in the
     future.

     We find that petitioner remains undeterred in advancing

frivolous and/or groundless statements, contentions, and argu-

ments.   We further find that petitioner has instituted this

proceeding primarily for delay.    Under the circumstances pre-

sented, we shall impose a penalty of $25,000 on petitioner under

section 6673(a)(1).

     To reflect the foregoing,

                                         An order granting respondent’s

                                 motion and decision for respondent

                                 will be entered.